          Case 1:18-cv-00897-RP Document 27 Filed 06/18/19 Page 1 of 13




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

PICNIK HOLDINGS, LLC,                               §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                   1:18-CV-897-RP
                                                    §
BENTO PICNIC, LLC, and                              §
LEANNE VALENTI,                                     §
                                                    §
                Defendants.                         §

                                               ORDER

        Before the Court is a motion for summary judgment filed by Defendants Bento Picnic, LLC

(“Bento Picnic”) and Leanne Valenti (“Valenti”) (together, “Defendants”). (Dkt. 8). Also before the

Court is Defendants’ motion to strike certain exhibits attached as evidence to Plaintiff Picnik

Holdings, LLC’s (“Picnik”) response. (Dkt. 22). Having considered the parties’ submissions, the

record, and the applicable law, the Court will deny the motion to strike and grant the motion for

summary judgment.

                                         I. BACKGROUND

        Picnik and Bento Picnic are Austin restaurants that both sell health-conscious offerings.

Picnik was founded in 2013 as an Austin food trailer that served “wholesome and convenient food”

such as “gluten-free grab-and-go breakfast and lunch items” with a focus on locally sourced

ingredients. (Resp. Mot. Summ. J., Dkt. 20, at 2). Picnik opened a permanent location on Burnet

Road in Austin in 2016, followed by a second food trailer and a California store in 2017. (Id.). In its

self-presentation, Picnik emphasizes its drink menu, which includes butter coffee, tea, and bone




                                                   1
            Case 1:18-cv-00897-RP Document 27 Filed 06/18/19 Page 2 of 13




broth. (Picnik Menu, Dkt. 8-1, at 39;1 About Us, Dkt. 8-1, at 20; Product FAQs, Dkt. 8-1, at 67).

Picnik also offers a variety of “100% Gluten, Corn, Peanut, and Soy Free” foods, ranging from

breakfast items such as bacon-and-egg tacos and hash to lunch or dinner entrees such as soups and

salads, cauliflower steak, and Thai red curry. (Picnik Menu, Dkt. 8-1, at 41–44). The restaurant’s goal

is to offer convenient, nutritious meals for people with common food allergies or who practice

contemporary diets such as Paleo or Whole30. (Compl., Dkt. 1, at 2).

         Bento Picnic, meanwhile, was launched as a catering business in the fall of 2014 when

Valenti commissioned a logo for her business, registered the domain name for her website, and

started posting on the new business’s Instagram account. (Mot. Summ. J., Dkt. 8, at 5). She later

expanded the business to include a farmers-market tent and kiosk in 2016, followed by the

restaurant that opened on East Cesar Chavez Street in 2018. (Id.). Bento Picnic’s menu consists of

customizable, portable boxes filled with the customer’s choice of a rice, noodle or salad base; a

protein; and vegetables. (Bento Picnic Menu, Dkt. 8-1, at 151). Valenti composed the menu based

on the Japanese-style bento lunch after traveling to Japan in 2011 and designed the menu to

comport with Japanese cooking principles. (Valenti Decl., Dkt. 8-1, at 4, 7). The menu includes

certain Japanese items, such as gyoza and tamagoyaki. (Bento Picnic Menu, Dkt. 8-1, at 152). Bento

Picnic serves drinks such as tea and coffee (but not butter coffee), and its meals are designed to be

conveniently taken to go. (Id.; Valenti Decl., Dkt. 8-1, at 4–5)).

         Picnik believes that Bento Picnic has infringed and diluted its trademarks in violation of

federal and state law.2 Picnik’s trademarks include the following registered marks:



1 Citations to the parties’ summary judgment evidence are made to the page number of the combined PDF containing
the parties’ exhibits, not to the parties’ own pagination or to the exhibits’ original pagination.
2 Picnik asserts causes of action for: (1) trademark infringement in violation of 11 U.S.C. § 1114; (2) unfair competition

in violation of 15 U.S.C. § 1125(a); (3) trademark infringement in violation of Texas common law; (4) trademark dilution
in violation of Texas Business and Commerce Code § 16.103; (5) unfair competition in violation of Texas common law;
and (6) unjust enrichment. (Compl., Dkt. 1, at 7–8).


                                                            2
          Case 1:18-cv-00897-RP Document 27 Filed 06/18/19 Page 3 of 13




(USPTO Certificates, Dkt. 1-1). Bento Picnic, meanwhile, uses the following marks:




(Mot. Summ. J., Dkt. 8, at 15). Picnik’s claims, however, implicate only one of its marks (the

“PICNIK mark”):




(Compl., Dkt. 1, at 5; Resp. Mot. Summ. J., Dkt. 20, at 6). Picnik alleges that Bento Picnic is

infringing on its PICNIK mark by using “Bento Picnic” “in association with its competing

restaurant services.” (Compl., Dkt. 1, at 5). According to Picnik, the two businesses are in

competition because Bento Picnic provides “grab-and-go meals, as well as a traditional restaurant

service that caters to those with dietary restrictions such as gluten-free, dairy-free, and Whole30

approved diets, as well as touting locally sourced ingredients.” (Id.).




                                                    3
          Case 1:18-cv-00897-RP Document 27 Filed 06/18/19 Page 4 of 13




        After Defendants filed their answer and before the Court set an initial pretrial conference,

Defendants filed the instant motion for summary judgment. (Dkt. 8). The Court then extended

Picnik’s deadline to respond and authorized a three-month period for discovery related to

Defendants’ motion. (Dkt. 16). After conducting the necessary discovery, Picnik filed its response,

(Dkt. 20), and Defendants filed their reply, (Dkt. 23). Defendants also moved to strike several of

Picnik’s exhibits, (Dkt. 22), but the Court will deny that motion as moot, because consideration of

those exhibits would not alter the Court’s resolution of Defendants’ motion for summary judgment.

                                      II. LEGAL STANDARDS

        Summary judgment is appropriate when there is no genuine dispute as to any material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 323–25 (1986). A dispute regarding a material fact is “genuine” if the evidence

is such that a reasonable jury could return a verdict in favor of the nonmoving party. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “A fact is material if its resolution in favor of one party

might affect the outcome of the lawsuit under governing law.” Sossamon v. Lone Star State of Tex., 560

F.3d 316, 326 (5th Cir. 2009) (quotations and footnote omitted). When reviewing a summary

judgment motion, “[t]he evidence of the nonmovant is to be believed, and all justifiable inferences

are to be drawn in his favor.” Anderson, 477 U.S. at 255. Further, a court may not make credibility

determinations or weigh the evidence in ruling on a motion for summary judgment. Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

        Once the moving party has made an initial showing that there is no evidence to support the

nonmoving party’s case, the party opposing the motion must come forward with competent

summary judgment evidence of the existence of a genuine fact issue. Matsushita Elec. Indus. Co. v.

Zenith Radio, 475 U.S. 574, 587 (1986). Unsubstantiated assertions, improbable inferences, and

unsupported speculation are not competent summary judgment evidence, and thus are insufficient


                                                     4
          Case 1:18-cv-00897-RP Document 27 Filed 06/18/19 Page 5 of 13




to defeat a motion for summary judgment. Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343

(5th Cir. 2007). Furthermore, the nonmovant is required to identify specific evidence in the record

and to articulate the precise manner in which that evidence supports his claim. Adams v. Travelers

Indem. Co. of Conn., 465 F.3d 156, 164 (5th Cir. 2006). Rule 56 does not impose a duty on the court to

“sift through the record in search of evidence” to support the nonmovant’s opposition to the

motion for summary judgment. Id. After the nonmovant has been given the opportunity to raise a

genuine factual issue, if no reasonable juror could find for the nonmovant, summary judgment will

be granted. Miss. River Basin Alliance v. Westphal, 230 F.3d 170, 175 (5th Cir. 2000).

                                           III. DISCUSSION

        Given the nature of Picnik’s claims, four of them—federal trademark infringement, Texas

common-law trademark infringement, federal unfair competition, and Texas common-law unfair

competition—are subject to the same rules and standards. See Amazing Spaces, Inc. v. Metro Mini

Storage, 608 F.3d 225, 236 n.7 (5th Cir. 2010) (“A trademark infringement and unfair competition

action under Texas common law presents essentially no difference in issues than those under federal

trademark infringement actions.” (citation and quotation marks omitted); RE/MAX Int’l, Inc. v.

Trendsetter Realty, LLC, 655 F. Supp. 2d 679, 711 (S.D. Tex. 2009) (“The same legal standard applies

to Lanham Act infringement claims, Texas statutory trademark infringement claims, Texas

common-law trademark infringement claims, and federal and state unfair competition claims.”). The

Court will analyze those claims together. Afterward, the Court will separately consider Picnik’s

claims for trademark dilution and unjust enrichment.

                       A. Trademark Infringement and Unfair Competition

        To prevail on a claim of federal trademark infringement under the Lanham Act, a plaintiff

must show: “(1) ownership of a legally protectable mark and (2) a likelihood of confusion created by

an infringing mark.” All. for Good Gov’t v. Coal. for Better Gov’t, 901 F.3d 498, 505 (5th Cir. 2018). For


                                                     5
            Case 1:18-cv-00897-RP Document 27 Filed 06/18/19 Page 6 of 13




the purposes of this motion, Defendants do not contest that the PICNIK mark is legally

protectable. (Mot. Summ. J., Dkt. 8, at 7). Only the likelihood of confusion between the PICNIK

mark and “Bento Picnic” is at issue. On that element, Picnik has the ultimate burden to establish

that Defendants’ use of “Bento Picnic” creates “a likelihood of confusion in the minds of potential

customers as to the ‘source, affiliation, or sponsorship’ of the product or service at issue.” Bd. of

Supervisors for La. State Univ. Agric. & Mech. College v. Smack Apparel Co., 550 F.3d 465, 478 (5th Cir.

2008) (quoting Westchester Media v. PRL USA Holdings, Inc., 214 F.3d 658, 663 (5th Cir. 2000)).

“‘Likelihood of confusion’ means more than a mere possibility; the plaintiff must demonstrate a

probability of confusion.” Xtreme Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir.

2009) (citing Smack Apparel, 550 F.3d at 478).

         In determining whether a plaintiff has demonstrated a probability of confusion, courts look

at eight “digits of confusion”: “(1) the type of trademark; (2) mark similarity; (3) product similarity;

(4) outlet and purchaser identity; (5) advertising media identity; (6) defendant’s intent; (7) actual

confusion; and (8) care exercised by potential purchasers.” Id. at 227. No single factor is dispositive,

and a finding of a likelihood of confusion need not be supported by a majority of the factors. Smack

Apparel, 550 F.3d at 478. While probability of confusion is “typically a question of fact, summary

judgment is proper if the ‘record compels the conclusion that the movant is entitled to judgment as

a matter of law.’” Xtreme Lashes, 576 F.3d at 227 (quoting Smack Apparel, 550 F.3d at 474).

         Viewing the evidence in the light most favorable to Picnik, several digits of confusion tilt in

its favor. The PICNIK mark is, at least, suggestive,3 entitling it to protection. See id. (finding that the

plaintiff’s mark “has many of the indicia of a suggestive mark and is therefore entitled to


3“Marks are normally assigned to ‘categories of generally increasing distinctiveness’: (1) generic, (2) descriptive, (3)
suggestive, (4) arbitrary, or (5) fanciful.” Xtreme Lashes, 576 F.3d at 227 (quoting Two Pesos, Inc. v. Taco Cabana, Inc., 505
U.S. 763, 768 (1992)). “The latter three categories of marks, because their intrinsic nature serves to identify a particular
source of a product, are deemed inherently distinctive and are entitled to protection.” Id. (citing Two Pesos, 505 U.S. at
768).


                                                               6
          Case 1:18-cv-00897-RP Document 27 Filed 06/18/19 Page 7 of 13




protection”) (citation and quotation marks omitted). Both Picnik and Bento Picnic advertise in the

same media—principally, Instagram and Facebook—and participate in the popular food-delivery

platform Favor. (Valenti Dep., Dkt. 20-3, at 10; Seifert Decl., Dkt. 20-1, ¶ 9). Both companies sell

low-cost food and drink (mostly $5 to $20), which are not the types of products ordinarily

purchased with a “high degree of care.” Smack Apparel, 550 F.3d at 483 (reaching the same finding

for $18-and-under clothing). Both companies target a similar set of purchasers: “health-conscious

working professionals with a variety of dietary preferences and requests.” (Valenti Decl., Dkt. 8-1, at

7; Seifert Decl., Dkt. 20-1, ¶ 8). And a handful of Picnik’s employees have testified to instances of

actual confusion: common vendors delivering Bento Picnic orders to Picnik, customers showing up

to Picnik asking for “noodle bowls” (which only Bento Picnic sells), and a friend remarking that

Picnik and Bento Picnic are “the same thing, right?” (See Resp. Mot. Summ. J., Dkt. 20, at 10).

        On the other side of the equation, however, are a group of factors that, even viewed in the

light most favorable to Picnik, do not tilt in favor of confusion. First, intent: there is no evidence

that Valenti intended to infringe the PICNIK mark. She commissioned the BENTO + PICNIC

logo and started posting on Instagram via the “bentopicnic” account in 2014, the year before she

even learned of Picnik. (Valenti Decl., Dkt. 8-1, at 5). Second, retailers: apart from using Favor, the

two companies do not sell their food via common retailers; they sell their products out of their own

branded stores, kiosks, and food trailers. Finally, and critically, the two companies sell different

products under different marks.

        Regarding products, Picnik markets itself as a fast-health-food company that focuses on

food allergies and restrictive diets. Online, Picnik describes itself as “one of the first paleo-friendly

concepts in Austin.” (Picnik’s “Our Story” Page, Dkt. 8-1, at 20). Its menu prominently boasts that

its food is “100% Gluten, Corn, Peanut, and Soy Free.” (Picnik Menu, Dkt. 8-1, at 42–43). That

menu includes a wide range of breakfast and lunch items, such as chorizo frittata, French toast,


                                                     7
          Case 1:18-cv-00897-RP Document 27 Filed 06/18/19 Page 8 of 13




breakfast tacos, chicken tenders, soups and salads, cauliflower steak, and Thai-style curry. (Id. 42–

44). On top of its food, Picnik places such an emphasis on butter coffee, which occupies a full menu

page and has its own pages on Picnik’s website, that journalists describe the company as a “Texas-

based butter coffee maker.” (Bevnet Article, Dkt. 8-1, at 35; “Butter Coffee 101” Picnik Webpage,

Dkt. 8-1, at 47; Picnik Menu, Dkt. 8-1, at 41). Bento Picnic, meanwhile, sells almost nothing on

Picnik’s menu. It does not sell breakfast items—it’s not even open for breakfast—does not sell

soup, does not sell tacos, and does not sell chicken tenders. (Bento Picnic Menu, Dkt. 8-1, at 151).

        What Bento Picnic does sell are customizable box meals “[i]nspired by Japanese

homemakers,” comprised of a base (greens, noodles, or rice), a protein (such as chicken or salmon),

and seasonal vegetables and pickles. (Id.). Consistent with its Japanese-themed name, Bento Picnic’s

sides include Japanese foods, such as a “Tamagoyaki Egg,” “Japanese Pumpkin + Potato Salad,”

“Miso Soup,” and “Gyoza.” (Id. at 151–52). Bento Picnic also sells bowl-meals, such as a Japanese

curry bowl with quinoa rice and a teriyaki stir-fry bowl. (Id. at 152). Picnik sells no box meals,

customizable or otherwise, no “bowls,” and nothing Japanese. (Picnik Menu, Dkt. 8-1, at 41–44).

        The overlap between the two restaurants’ offerings is only slight. Picnik emphasizes that

both restaurants serve coffee, chocolate-chip cookies, and kombucha, and it compensates for this

relatively small overlap by describing the restaurants’ menus at a highly abstracted level, insisting that

the parties’ services are “identical” because “[b]oth [restaurants] offer Whole30 compliant diets” and

both offer “options for those with special dietary needs.” (Resp. Mot. Summ. J., Dkt. 20, at 7).

Characterizing the parties very different menus abstractly is perhaps the most favorable light in

which to view this evidence for Picnik, but even so viewed, the menus’ differences dwarf their

similarities. Bento Picnic puts its Japanese-cuisine emphasis up front—it is in the first word in the

company’s name and appears at the top of its menu. (Bento Picnic Menu, Dkt. 8-1, at 151).

Meanwhile, there is no purported Japanese influence in the paleo-friendly Texas-based butter-coffee


                                                    8
          Case 1:18-cv-00897-RP Document 27 Filed 06/18/19 Page 9 of 13




maker Picnik. The product-similarity factor therefore weighs heavily in Bento Picnic’s favor: a

consumer, health-conscious or otherwise, is not likely to confuse a Japanese-style bento-box

restaurant with a place known for its butter coffee.

        As for the companies’ marks, Picnik does not bother arguing that the two companies’ signs

or logos look similar. (See Resp. Mot. Summ. J., Dkt. 20, at 6–7). Picnik’s silence tacitly admits what

a visual comparison makes clear: the companies signs and logos look very different.




                                                   9
          Case 1:18-cv-00897-RP Document 27 Filed 06/18/19 Page 10 of 13




(USPTO Certificates, Dkt. 1-1; Mot. Summ. J., Dkt. 8, at 15). Indeed, instead of reconciling the

visual and audible differences between the companies’ signs and logos as they appear—in color, in

font style, in word choice and spelling—Picnik presents a black-and-white version of just one of

Bento Picnic’s logos and insists that it is “extremely similar in both sound and presentation” to just

one of Picnik’s marks:




(Resp. Mot. Summ. J., Dkt. 20, at 6; see also Compl., Dkt. 1, at 5). But there is no evidence in the

record to suggest that Bento Picnic ever uses the black-and-white mark to which Picnik addresses its

only mark-similarity argument.

        Typically, in comparing the similarity of two or more marks, the Court would consider

whether the marks are distinguishable, and if they are, whether “under the circumstances of use, the

marks are similar enough that a reasonable person could believe the two products have a common

origin or association.” Xtreme Lashes, 576 F.3d at 228. The Court would compare the marks’

“appearance, sound, and meaning,” Smack Apparel, 550 F.3d at 479, taking account of “the total

effect of the designation” rather than “a comparison of individual features,” as well as “the context

of use,” such as labels and advertising. Xtreme Lashes, 576 F.3d at 228 (citations omitted).

        But to infringe another’s mark at all, “the infringing mark must be used in commerce.” Elvis

Presley Enterprises, Inc. v. Capece, 141 F.3d 188, 197 (5th Cir. 1998) (citing 15 U.S.C. § 1114). Bento

Picnic has made its initial showing that there is no evidence to support Picnik—the nonmoving

party’s—case for mark similarity. (Mot. Summ. J., Dkt. 8, at 14–16). The burden therefore shifts to

Picnik to “come forward with competent summary judgment evidence of the existence of a genuine

fact issue” at to mark similarity, Matsushita, 475 U.S. at 587, which means—at minimum—identifying



                                                    10
           Case 1:18-cv-00897-RP Document 27 Filed 06/18/19 Page 11 of 13




a similar mark that is used in commerce. Because Picnik has failed to do so, the Court must

conclude that there is no evidence that any of Bento Picnic’s marks are similar to any of Picnik’s.

         At bottom, the question before the Court is whether submitting the case to a rational trier of

fact would be “preordained.” Xtreme Lashes, 576 F.3d at 231–32 (quoting Soc’y of Fin. Examiners v.

Nat’l Ass’n of Certified Fraud Examiners, Inc., 41 F.3d 223, 226 (5th Cir. 1995)). It would be. Picnik’s

evidence of actual confusion, credited at this stage in the litigation, demonstrates that confusion of

the two restaurants is possible, but Picnik’s burden is to show the probability of confusion, not the

mere possibility. Id. at 226. No reasonable trier of fact, confronted with these two very different

restaurants and given no evidence of similar marks, could conclude that consumers are likely to be

confused between the two. Summary judgment in Bento Picnic’s favor is warranted as to Picnik’s

trademark infringement and unfair-competition claims.

                                            B. Trademark Dilution

         In addition to trademark infringement, Picnik alleges that Bento Picnic has diluted “the

PICNIK Marks in violation of Texas Business and Commerce Code § 16.29.”4 (Compl., Dkt. 1, at

8). Under Texas law, the owner of a famous mark may seek to enjoin another person’s commercial

use of a mark that begins after the famous mark becomes famous if use of the later mark is likely to

cause dilution of the famous mark. Tex. Bus. & Com. Code § 16.103(a). Bento Picnic argues that

there is no evidence that the PICNIK mark was famous—or that Picnik’s graphic marks were in use

at all—before Bento Picnic first commercially used its marks in 2015. (Mot. Summ. J., Dkt. 8, at 20).

In response, Picnik has the burden to produce competent summary judgment evidence that raises a

genuine issue of fact as to whether Bento Picnic began commercially using one or more of its marks

after one of Picnik’s marks became famous. Matsushita, 475 U.S. at 587.


4Texas recodified its anti-dilution statute in 2011 under Texas Business and Commerce Code § 16.103. See Bulbs 4 E.
Side, Inc. v. Ricks, 199 F. Supp. 3d 1151, 1172 (S.D. Tex. 2016).


                                                          11
           Case 1:18-cv-00897-RP Document 27 Filed 06/18/19 Page 12 of 13




         It has not met that burden for two reasons. First, Bento Picnic began to use its marks

commercially in February 2015. (Reply Mot. Summ. J., Dkt. 23, at 9–10). Picnik has not produced

enough evidence for a reasonable jury to conclude that its PICNIK mark was famous before

February 2015. (See Resp. Mot. Summ. J., Dkt. 20, at 12).5 Second, and more critically, Picnik does

not identify anywhere in its pleading or briefing which of Bento Picnic’s marks diluted the PICNIK

mark. (See id.). Even if its own mark is famous, Picnik cannot meet its summary judgment burden to

establish that one of Bento Picnic’s marks likely diluted Picnik’s famous mark without so much as

identifying the dilutive mark. Summary judgment in Bento Picnic’s favor is warranted as to Picnik’s

trademark dilution claim.

                                              C. Unjust Enrichment

         Finally, Picnik asserts a claim for unjust enrichment based on the alleged acts of trademark

infringement, unfair competition, and trademark dilution. (Compl., Dkt. 1, at 8). “Unjust enrichment

occurs when a person has wrongfully secured a benefit or has passively received one which it would

be unconscionable to retain.” Eun Bok Lee v. Ho Chang Lee, 411 S.W.3d 95, 111 (Tex. App.—

Houston [1st Dist.] 2013, no pet.). “A person is unjustly enriched when he obtains a benefit from

another by fraud, duress, or the taking of an undue advantage.” Heldenfels Bros., Inc. v. City of Corpus

Christi, 832 S.W.2d 39, 41 (Tex. 1992). Picnik does not even attempt to articulate a basis for its

unjust enrichment claim apart from its trademark infringement claim. Having concluded that no

reasonable jury could find that Bento Picnic infringed or diluted Picnik’s trademarks, the Court finds


5 In determining whether a mark is famous, a factfinder may consider factors such as “(1) the duration, extent, and
geographic reach of the advertisement and publicity of the mark in this state, regardless of whether the mark is
advertised or publicized by the owner or a third party; (2) the amount, volume, and geographic extent of sales of goods
or services offered under the mark in this state; (3) the extent of actual recognition of the mark in this state; and (4)
whether the mark is registered in this state or in the United States Patent and Trademark Office.” Tex. Bus. & Com.
Code § 16.103(b). Picnik has produced an Austin Chronicle review from 2013, a 2014 review on
threedietsonedinner.com, and a statement from its founder that the company had a “very big showing at PaleoFX” in
2014. (Coverage Excerpts, Dkt. 20-11, at 68–75, 146–56; Seifter Decl., Dkt. 20-1, ¶ 5). No reasonable jury could
conclude from this limited evidence that the PICNIK mark was famous before February 2015.


                                                            12
            Case 1:18-cv-00897-RP Document 27 Filed 06/18/19 Page 13 of 13




no evidence to support the conclusion that Bento Picnic has wrongly obtained a benefit or taken

undue advantage of Picnik. Bento Picnic is therefore entitled to summary judgment as to this claim

as well.

                                        IV. CONCLUSION

           For the reasons stated above, IT IS ORDERED that Defendants’ Motion for Summary

Judgment, (Dkt. 8), is GRANTED. Defendants are entitled to summary judgment as to all of

Picnik’s claims against them. Defendants’ motion to strike, (Dkt. 22), is DENIED AS MOOT.

Final judgment will be entered in a separate order.

           SIGNED on June 18, 2019.


                                             _____________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                  13
